     Case 1:15-cr-00049-LJO-SKO Document 78 Filed 11/23/20 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                  )      Case №: 1:15-CR-00049-3- LJO
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11    PASCUAL GONZALES                           )
      MAGALLANES,                                )
12                                               )
                     Defendant.                  )
13
14          The above named Defendant has, under oath, sworn or affirmed as to his financial
15
     inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
16
     obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.
17
     Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
18
19   § 3006A,

20          IT IS HEREBY ORDERED that Alekxia L. Torres be appointed to represent the above

21   defendant in this case effective nunc pro tunc to November 19, 2020, substituting the Federal
22
     Defenders Office appointed per G.O. 595.
23
            This appointment shall remain in effect until further order of this court.
24
25   IT IS SO ORDERED.
26
        Dated:     November 20, 2020
27                                                      UNITED STATES DISTRICT JUDGE

28

                                                      -1-
